DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16/886,216, filed on 05/28/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  For instance, submitted Japanese reference JP2011246244 which is related to the claimed invention was considered.

Oath/Declaration
An Oath/Declaration was filed on May 28, 2020.

Drawings
Drawings filed on May 28, 2020 are accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US Publication No. 2020/0255252).
	Concerning claim 1, Seki discloses an image reading apparatus (Figs. 1, 2, 4, 5) comprising: 
	a reading unit (119, Fig.4) that generates image data by reading a document;
	a storage unit (140, Fig.4) that stores the image data; 
	a transport unit (131, Fig.4) that transports the document along a transport path that passes the reading unit (Fig.2; paragraphs 35-36);
	a feeding unit (131, Fig.4) that transports the document separated from a document group to the transport unit along the transport path (Figs.2-3);
	a controller (150, Fig.4) that stops a feeding operation of the feeding unit after a leading end of a preceding document transported from the feeding unit reaches the transport unit, and restart the feeding operation after a rear end of the preceding document passes a predetermined position; and 

	restarts the feeding operation (S116, Fig.7) a first time (first predetermined timing) after a rear end of a succeeding document following the preceding document passes the predetermined position when the size information indicates a first size (S116, Fig.7; paragraphs 9-11, ), and
	restarts the feeding operation (S116, Fig.7) a second time (second predetermined timing) after the rear end of the succeeding document passes the predetermined position (S108, Fig.6), the second time being longer than the first time, when the size information indicates a second size larger than the first size (when the size of the medium is larger than a threshold), (Figs. 6-8 and 11; Abstract; paragraphs 76-79, 85, 91-95, 97-102).
	Seki does not directly teach that the second time is longer than the first time.  However, Seki teach, “The first timing is set to the timing at which the rear edge of the medium reaches a position L3 …  The second timing is set to the timing at which the rear edge for the medium reaches a position L4…” (paragraph 77).  Seki also teaches, “The first distance D1 is set to, e.g., 4mm, and the second distance D2 is set to, e.g., 10mm which is longer than the first distance D1.  In this manner, the control module 151 sets the predetermined timing when the size of the medium is less than a threshold to a timing later than the predetermined timing when the size of the medium is equal to or larger than the threshold.” (paragraph 78).  .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
	Concerning claims 2-4,   Seki further teaches the image reading apparatus according to claim 1, wherein:
	- the acquisition unit (153) acquires a data amount of the image data stored in the storage unit as the size information (S109, Fig.6), and wherein the controller (150) restarts the feeding operation the first time after the rear end of the succeeding document passes the predetermined position when the data amount indicates a first data amount as the first size (the size is less than the threshold), and restarts the feeding operation the second time after the rear end of the succeeding document passes the predetermined position when the data amount indicates a second data amount as the second size (the size is larger than the threshold), (paragraphs 74-85), (claim 2);
	- the acquisition unit (153) includes a document detection unit (detection module) that detects a presence or absence of the document at a document detection position at the transport path, and acquires a length of the preceding document along the transport path as the size information based on a detection result by the document detection unit (paragraphs 40-42, 64, 74), and wherein the controller restarts the feeding operation the  restarts the feeding operation the second time after the rear end of the succeeding document passes the predetermined positio10 and n when the length indicates a second length as the second size (in case the document has sheets in different sizes depending on the size is smaller or larger than a threshold), (Figs.6-7; Abstract; paragraphs 40, 42, 72-84, 112-122), (claim 3);
	- the acquisition unit (153)  includes a document detection unit (detection module) that detects a presence or absence of the document at a document detection position at the transport path, obtains a length of the preceding document along the transport path based on a detection result by the document detection unit, obtains a width of the preceding document based on a reading result by the reading unit (S107, Fig.6), and acquires an area of the preceding document as the size information based on the length and the width, and wherein the controller restarts the feeding operation the first time after the rear end of the succeeding document passes the predetermined position when the area indicates a first area as the first size, and restarts the feeding operation the second time after the rear end of the succeeding document passes the predetermined position when the area indicates a second area as the second size (in case the document has sheets in different sizes depending on the size is smaller or larger than a threshold), (Figs.6-7; Abstract; paragraphs 40, 42, 72-84, 112-122), (claim 4).

	an acquisition unit (153) that acquires size information indicating a size of the preceding document, wherein the controller sets, at the second speed, the feeding operation a first time after a rear end of a succeeding document following the preceding document passes the predetermined position when the size information indicates a first size, and sets, at the second speed, the feeding operation a second time after the rear end of the succeeding document passes the predetermined position, the second time being longer than the first time, when the size information indicates a second size larger than the first size (paragraphs 99-116).
	It is noted that, since the first speed and second speed relate to the first timing and the second timing, the same discussion is repeated as in claim 1 above.
	Claim 6 is method claim of apparatus claim 1.  Claim 6 is rejected for the same rationales set forth for claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Yamada et al (US Patent No. 5,197,723) discloses an automatic document feeding apparatus in which a plurality of documents are sequentially fed to an image exposure section
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



March 13, 2021